PER CURIAM.
This is an appeal by defendant from a judgment awarding a peremptory writ of mandamus. Relator -was an inspector of buildings in the department of the commissioner of public buildings in the city of St. Louis, and the facts of his case are identical with those described in the opinion of the court in State ex rel. Bartraw v. Longfellow, 95 Mo. App. (St. L.) 660. Relator in this action was appoint *670ed and was removed on the same dates and in the same manner as was Mr. Bartraw, the relator in the other action.
Following that decision and the earlier one of State ex rel. Knittel v. Longfellow, 93 Mo. App. (St. L.) 364, (67 S. W. 665), the judgment in the case at bar is reversed and the cause remanded with directions to enter judgment denying the peremptory writ, with costs.